t c memo united_states tax_court flextronics america llc as alternative agent pursuant to sec_1_1502-77a for c-mac holdings inc subsidiaries consolidated_group petitioner v commissioner of internal revenue respondent docket no filed date william a schmalzl joel v williamson jongjit wongsrikasem jeffrey a goldman c cabell chinnis jr matthew c houchens and erin g gladney for petitioner james p thurston bryce a kranzthor cameron m mckesson rachel l hester christopher b sterner barbara m leonard and mary e wynne for respondent memorandum findings_of_fact and opinion foley judge after concessions the issue for decision is whether transactions relating to inventory should be disregarded and the step-up_in_basis relating to such assets disallowed findings_of_fact petitioner flextronics america llc is a delaware limited_liability_company with its principal_place_of_business in milpitas california petitioner is the agent for c-mac holdings inc c-mac holdings subsidiaries consolidated_group collectively c-mac in c-mac was wholly owned by c-mac industries inc canadian parent a canadian company and parent company of all c-mac entities canadian parent and all its direct and indirect subsidiaries are hereafter referred to as c-mac worldwide group c-macw c-macw a leading international manufacturer of electronic components owned and operated manufacturing plants during the years in issue northern telecom inc nortel was one of the largest purchasers of c-macw’s products nortel manufactured telecommunications networking and switching equipment that routed wireless telephone calls this equipment was housed in large metal boxes which were fabricated in nortel’s mechanical and test facility in creedmoor north carolina creedmoor each box 1canadian parent was acquired by solectron corp in date in date solectron was acquired by petitioner contained a circuit board which provided power and connectivity for networking and switching equipment c-macw manufactured the circuit boards and other component parts and supplied them to nortel i the creedmoor sale in late nortel determined that because it was not operating creedmoor at full capacity it would be more cost effective to sell creedmoor and enter into a long-term supply agreement with creedmoor’s purchaser nortel solicited and in date c-macw and at least three other electronic components suppliers submitted bids to purchase creedmoor c-macw’s dollar_figure million offer was the winning bid the acquisition was an integral part of c-macw’s plan to become a full-service provider of telecommunications equipment purchasing creedmoor was also important to c-macw because sales to creedmoor had typically accounted for percent of c-macw’s u s revenues and more than percent of its worldwide revenues on date nortel faxed proposed asset purchase and supply agreements to canadian parent on date canadian parent in response to nortel’s proposals submitted its terms for the asset purchase and supply agreements 2c-macw chose canadian parent to execute the agreement because nortel required that the executing entity of the asset purchase agreement have resources sufficient to ensure performance obligations ii the asset purchase agreement after canadian parent submitted its bid and offer to purchase creedmoor c-macw contacted kpmg its accountant kpmg in date advised c-macw of possible tax planning options relating to the creedmoor acquisition those options included a proposed advance purchase of creedmoor’s inventory_assets the plan kpmg advised c-macw’s senior management that successful execution of the plan would require a business_purpose and would allow petitioner to deduct a significant loss relating to the creedmoor purchase pursuant to the plan c-mac on date would enter into an agreement with nortel to purchase creedmoor’s inventory ten to fifteen days later nortel and c-mac interconnect products inc c-mac interconnect one of canadian parent’s canadian subsidiaries would enter into an agreement to transfer before closing ownership of the inventory from nortel to c-mac interconnect with the remaining assets to be transferred at a later date once c-mac interconnect acquired the inventory c-mac interconnect would pledge the inventory as security to c-macw’s lenders pursuant to the plan c-mac holdings would incorporate a new u s_corporation c-mac network systems to acquire the remaining creedmoor assets kpmg referred to the inventory as bump assets because the series of transactions was designed to trigger sec_357 c and a and thereby increase or bump up the inventory’s basis to equal the total amount of liabilities secured_by the inventory through numerous years of acquiring manufacturing facilities dennis wood the chief_executive_officer of c-macw expanded c-macw from a small canadian company into a large international corporation during a meeting with senior management regarding the acquisition of creedmoor mr wood was informed about the plan and its accompanying tax considerations mr wood agreed to the plan because he believed that c-macw could use the inventory in several of its worldwide facilities and that the plan would not hinder c-macw’s ultimate objective--to purchase creedmoor on date canadian parent and nortel executed the asset purchase agreement apa pursuant to the apa the purchase_price ie which included inventory_assets with a date estimated book_value of dollar_figure million would 3unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure sec_357 provides that in the case of an exchange to which sec_351 applies if the sum of the liabilities assumed plus the amount of the liabilities to which the property is subject exceeds the total adjusted_basis of the property transferred then such excess shall be recognized as gain to the transferor sec_362 provides that the transferee’s basis in property transferred in connection with a sec_351 transaction shall be equal to the transferor’s basis plus any gain recognized to the transferor on the transfer be adjusted in accordance with the physical inventory on the closing date on date canadian parent sent a letter to nortel proposing to purchase the inventory before the apa closing date nortel ultimately agreed iii the inventory purchase from july through c-macw entered into several transactions involving the inventory the inventory transactions on date nortel canadian parent and c- mac interconnect executed the first amendment to asset purchase agreement amendment to apa pursuant to the amendment to apa c-mac interconnect was authorized to purchase creedmoor’s inventory c-mac interconnect and nortel on date also executed a bailment agreement the bailment agreement provided that the inventory was to be kept maintained and used by nortel at creedmoor pending the closing the bailment agreement also provided that c-mac interconnect and its affiliates had the authority to pledge and encumber the inventory and transfer rights to title to and interest in the inventory canadian parent which bore the risk of loss during the bailment period was obligated to insure the inventory on date c-mac interconnect paid nortel dollar_figure million ie cash from c-mac interconnect and a loan from caisse de dépôt et placement du québec a canadian lender for the inventory on the same date nortel executed a bill of sale and assignment providing for the sale of its rights to title to and interest in the inventory to c-mac interconnect during the bailment period nortel continued to operate creedmoor acquire new inventory and ship finished products the parties agreed nortel would purchase from c-mac interconnect any inventory nortel used during the bailment period nortel used computerized systems to manage and track the inventory on date canadian parent determined that c-mac quartz crystals ltd c-mac quartz a member of c-macw that owned and operated a manufacturing_facility in harlow essex england needed dollar_figure in inventory the bill of sale and purchase order for the inventory were completed on date and the request for shipment of the inventory was completed on date collectively the quartz sale the inventory that c-mac quartz purchased was transferred to nortel’s alston avenue facility in durham north carolina iv the acquisition financing c-macw financed the creedmoor acquisition through existing credit arrangements with caisse de dépôt et placement du québec caisse bank the national bank of canada nbc and the royal bank of canada rbc on date c-macw borrowed a total of dollar_figure million c-mac interconnect borrowed dollar_figure million from caisse bank c-mac general_partnership a canadian parent affiliate borrowed dollar_figure million from caisse bank and a total of dollar_figure million from the new york branches of nbc nbc new york and rbc rbc new york on date c-mac interconnect also entered into a security_agreement with caisse bank nbc new york rbc new york and general trust of canada and pledged the inventory as security for payment of the dollar_figure million in liabilities the security_agreement which stated that c-mac interconnect owned the inventory free and clear gave the lenders a continuing first- priority interest in all of c-mac interconnect’s rights in the inventory on date the lenders filed their security_agreement with the register of deeds for the county in which creedmoor was located v the inventory transfers and purchase of remaining assets on date the inventory which was subject_to the dollar_figure million in liabilities was transferred to two different c- mac entities first c-mac interconnect transferred the inventory to c-mac holding sec_5 in exchange for big_number shares of c- mac holdings stock and a dollar_figure million promissory note and canadian parent transferred dollar_figure million to c-mac holdings in exchange for big_number shares of c-mac holdings stock holdings’ capitalization after holdings’ capitalization canadian parent and c-mac interconnect owned dollar_figure and dollar_figure percent 5at that time there was dollar_figure million in inventory ie the original dollar_figure million less the dollar_figure that had been sold to c-mac quartz respectively of c-mac holdings’ outstanding_stock second c- mac holdings transferred the inventory and dollar_figure million to c-mac network systems inc a newly formed u s subsidiary in exchange for big_number shares of c-mac network systems stock and a dollar_figure million promissory note network systems’ capitalization canadian parent formed c-mac network systems because canadian parent wanted creedmoor to be operated by an entity that for federal_income_tax purposes was part of c-mac’s consolidated_group after its capitalization c-mac network systems had cash and assets and c-mac holdings owned percent of c-mac network system’s outstanding_stock on date c-mac general_partnership lent c-mac network systems dollar_figure million which c-mac network systems used to purchase the remaining creedmoor assets ie the noninventory assets nortel executed a bill of sale and assignment memorializing the transfer of its interest in the inventory canadian parent and kpmg completed a physical inventory summary and determined that as of date the inventory had a net value of dollar_figure million pursuant to the inventory summary c-mac holdings paid nortel an additional dollar_figure million for the inventory ie dollar_figure million inventory value per inventory summary less dollar_figure million paid pursuant to the amendment to apa by the end of c-mac had disposed of all the inventory on its federal_income_tax return petitioner reported a dollar_figure million loss taking into account the dollar_figure million increase to the inventory’s basis respondent on date issued petitioner a notice_of_deficiency relating to and in which respondent disallowed the claimed loss and determined deficiencies of dollar_figure dollar_figure and dollar_figure respectively on date petitioner filed its petition with the court seeking redetermination opinion with respect to the creedmoor acquisition we must determine whether the inventory transactions should be disregarded and the step-up_in_basis relating to the inventory disallowed we conclude that the inventory transactions were valid transactions and therefore should not be disregarded sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation the parties agree that the inventory transactions involving holdings’ 6the deficiencies for and resulted from the disallowance of the losses that had been carried forward to and 7in the absence of the inventory transfers the statutory provisions petitioner relied on to calculate the losses sec_357 and sec_362 would not have been applicable see supra note capitalization and network systems’ capitalization meet the literal requirements of sec_351 respondent however contends that the inventory transactions must be disregarded because they fall outside the statutory purpose of sec_351 lack sec_351 business_purpose lack economic_substance and are subject_to disallowance pursuant to the step_transaction_doctrine respondent’s challenge fails with respect to each contention we are not persuaded by respondent’s contentions and are not inclined to stretch inapplicable judicial doctrines to corral a transaction that escaped before congress closed the barn door as of date months after petitioner completed the inventory transactions the barn door was effectively closed by code amendments to ensure that with respect to the transfer of property subject_to a liability the bump up in basis not exceed the fair_market_value of the property 8congress did not amend sec_351 but instead amended sec_357 and added sec_357 and sec_362 the amendments did not mandate that transactions similar to the inventory transactions be disregarded but instead provided in relevant part that the bump up in basis with respect to such transactions could not exceed the fair_market_value of the property the modifications were not technical corrections retroactive to the date of enactment of the statutes but instead were prospective and revenue-raising amendments see miscellaneous trade and technical corrections act of publaw_106_36 sec 113_stat_181 staff of joint comm on taxation general explanation of tax legislation enacted in the 106th congress pincite j comm print simply put petitioner and its inventory transactions were a step ahead of congress and the internal_revenue_service i the inventory transactions fall within the scope of sec_351 respondent citing 357_f2d_483 9th cir affg 43_tc_652 and 293_us_465 contends that the purported sec_351 inventory transactions ie holdings’ capitalization and network systems’ capitalization fall outside the statutory purpose of sec_351 and should be disregarded because the purpose of sec_351 is the deferral of gain_or_loss recognition not total avoidance respondent emphasizes that c- mac network systems received the tax_benefit of the loss but c- mac interconnect was not subject_to u s tax and did not incur a corresponding gain petitioner contends and we agree that the cases respondent cites are factually distinguishable in wolf and gregory the courts considered the intent and purpose of the relevant statutes but ultimately rendered decisions based on the substance and nature of the transactions see wolf v commissioner supra pincite stating that the incidence of taxation depends upon the substance of a transaction what is decisive in a case such as is before the court is what actually occurred gregory v helvering supra pincite stating that the whole undertaking was in fact an elaborate and devious form of conveyance masquerading as a corporate_reorganization nevertheless respondent relies on the court’s statement in wolf v commissioner supra pincite that in looking to the substance of the present transaction the ‘net effect’ would not be a postponement of recognition of a gain on an exchange but the escape of the tax upon a dividend which is contrary to the meaning of sec_351 respondent focuses on the words escape of the tax and contrary to the meaning of sec_351 yet ignores the words the substance of the present transaction and upon a dividend --key elements of the court’s analysis the determining factor in wolf was not that the transactions resulted in an avoidance of tax see id wolf v commissioner t c pincite n quoting gregory v helvering supra pincite the legal right of a taxpayer to decrease the amount of what otherwise would be his taxes or altogether avoid them by means which the law permits cannot be doubted the determining factor was that several transactions lacked substance and were used to disguise the primary transaction’s true nature-- a dividend see wolf v commissioner f 2d pincite certainly the creation and use of entities and transactions that lack substance fall outside the statutory purpose of sec_351 the inventory transactions however were valid substantive transactions see infra secs iii and iv ii the inventory transactions had business_purpose respondent contends that the purported sec_351 inventory transactions fail because they lack the requisite sec_351 business_purpose respondent cites caselaw and administrative rulings to support his contention that there is a sec_351 business_purpose requirement neither sec_351 nor any of the cited sources explicitly set forth a business_purpose requirement for sec_351 transactions irrespective of whether there is a sec_351 business_purpose requirement there were business purposes for the inventory transactions the inventory transactions ie holdings’ capitalization and network systems’ capitalization provided for part of the capitalization of c-mac network systems and enabled the creedmoor business to be operated as a separate subsidiary of canadian parent’s u s consolidated operating group respondent emphasizes kpmg’s role with respect to the inventory transactions certainly canadian parent and kpmg contemplated different ways to bolster the appearance of a business_purpose relating to the inventory transactions there is no doubt kpmg fervently encouraged the use of the planning technique receiving kpmg’s advice did not however nullify 9respondent cites 293_us_465 357_f2d_483 9th cir affg 43_tc_652 714_f2d_977 9th cir affg tcmemo_1982_209 revrul_55_36 1955_1_cb_340 and revproc_83_59 sec_4 1983_2_cb_575 petitioner’s bona_fide business purposes for the transactions kpmg was simply advising a client on different ways to minimize the tax consequences of a proposed transaction--precisely what tax accountants are paid to do the inventory transactions were valid sec_351 transactions iii the inventory transactions had economic_substance respondent contends that the inventory transactions should be disregarded because they lack economic_substance although the taxpayer may structure a transaction so that it satisfies the formal requirements of the internal_revenue_code the commissioner may deny legal effect to a transaction if its sole purpose is to evade taxation 731_f2d_1417 9th cir emphasis added affg 79_tc_714 citing 714_f2d_977 9th cir affg t c memo the standard in determining whether a transaction has economic_substance ie is not a sham is whether the transaction has any practical economic effects other than the creation of income_tax losses ie whether the taxpayer has shown that there was a nontax business_purpose for engaging in the transaction and whether the taxpayer has shown that the transaction had economic_substance beyond the creation of tax benefits see 843_f2d_351 9th cir affg 85_tc_968 820_f2d_1543 9th cir affg tcmemo_1986_23 the inventory transactions which were not entered into for the sole purpose of evading taxes had economic_substance and were legally valid transactions that did what they purported to do c-mac interconnect purchased the inventory from nortel sold part of the inventory to c-mac quartz which needed the inventory for its business pledged the inventory as security for the bank loans needed to purchase creedmoor and transferred the remaining inventory to c-mac holdings the lenders perfected the security lien by filing the security_agreement with the register of deeds in the county in which the inventory was located c-mac holdings capitalized c- mac network systems by contributing the inventory and other assets to c-mac network systems in addition the inventory was legally transferred and subject_to a valid lien respondent contends that c-mac interconnect’s purchase of the inventory from nortel was in substance an advance deposit on the inventory that was acquired at closing respondent further contends that c-mac interconnect had no right to possession or control of the inventory and did not benefit from the inventory until after the closing to the contrary upon purchase of the inventory and execution of the bailment agreement c-macw had the right to pledge and encumber the inventory and transfer rights to title to and interest in the inventory not only did c-macw have rights to the inventory but it also benefited from the inventory purchase as previously mentioned c-mac interconnect sold some of the inventory ie to c-mac quartz and made it available for use in its other operations the advance inventory purchase had economic_substance respondent contends that the quartz sale was contrived in support of his contention respondent emphasizes that the inventory purchased by c-mac quartz was transferred to nortel’s durham north carolina facility and not c-mac quartz’s facility in england regardless of where c-mac quartz chose to store the inventory after purchase c-mac quartz purchased the inventory and mr wood established that it was important to make the inventory available for use in other parts of its business further it does not matter what c-mac quartz actually did with the inventory what matters is petitioner’s intent mr wood credibly testified that petitioner intended to use the inventory in other operations respondent further contends that the quartz sale was invalid because c-mac interconnect had no right to possession or control of the inventory during the bailment period as previously stated the bailment agreement gave c-mac interconnect the right to pledge and encumber the inventory and transfer rights to title to and interest in the inventory in sum the inventory transactions should not be disregarded iv the step_transaction_doctrine is not applicable respondent citing 224_f2d_412 9th cir holding that purported stock sale transactions should be collapsed because the taxpayer’s corporation was merely a conduit through which the taxpayer effectuated a sale of his land affg 21_tc_165 contends that c-mac interconnect and c-mac holdings were mere conduits for c-mac network’s purchase of the inventory and that the transfers were without economic_effect neither interconnect nor holdings conducted any business with the inventory and their ownership of the inventory was transitory at best to the contrary c-mac interconnect and c-mac holdings were bona_fide entities that used the inventory in their businesses as previously stated c-mac interconnect sold part of the inventory it acquired from nortel to c-mac quartz for use in c-mac quartz’s business and c-mac holdings which helped finance and set up the operating structure of c-mac network systems used the inventory to capitalize c-mac network systems further the inventory transactions allowed c- macw to create a separate u s subsidiary to operate creedmoor and for that subsidiary to obtain the necessary capital ie the funds to purchase creedmoor the step_transaction_doctrine is not applicable in conclusion the inventory transactions were valid transactions and we reject respondent’s determination contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
